lN THE UN|TED STATES DlSTRlCT COURT
FOR THE NORTHERN DlSTRlCT OF WEST VlRGlN|A

WHEELING
SHAWN MCCLA|N,
Petitioner,
v. CRIN||NAL ACT|ON NO. 5:14-CR-22
C|V|L ACT|ON NO. 5:18-CV-30
(BA|LEY)
UN|TED STATES OF AMER|CA,
Respondent.

MR ADOPT|N§REPORT AND RECOMMENDAT|ON

On this day, the above-styled matter came before this Court for consideration of the
Report and Recommendation of United States Magistrate Judge James P. Nlazzone [5:18-
cv-BO Doc. 4; 5:14-cr-22 Doc. 56]. Pursuant to this Court’s Loca| Ru|es, this action was
referred to l\/lagistrate Judge Nlazzone for submission of a proposed report and
recommendation ("R&R"). lVlagistrate Judge Mazzone filed his R&R on February19, 2019,
wherein he recommends petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, SetAside,
or Correct Sentence by a Person in Federa| Custody [5:18-cv-30 Doc. 1; 5:14-cr-22
Doc. 53] be denied and dismissed because the motion is untime|y.

Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge's findings to which objection is made.
Howeverl the Court is not required to review. under a de novo or any other standardl the
factual or legal conclusions of the magistrate judge as to those portions of the findings or
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). ln additionl failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); Um'ted States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984). Here, objections to lVlagistrate Judge Mazzone’s R&R were due within
fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).
To date, no objections have been filed. Accordingly, this Court will review the R&R for
clear error.

Upon careful review of the above, it is the opinion of this Court that the Report and
Recommendation [5:18-cv-30 Doc. 4; 5:14-cr-22 Doc. 56] should be, and is, hereby
ORDERED ADOPTED for the reasons more fully stated in the magistrate judge's report.
Accordingly, this Court ORDERS that the petitioner’s Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody [5:18-cv-30 Doc.
1; 5:14-cr-22 Doc. 53] is DEN|ED and DlSMlSSED because the motion is untimely. This
Court further ORDERS that this matter be STR|CKEN from the active docket of this Court
and DlRECTS the Clerk to enterjudgment in favor of respondent

lt is so ORDERED.

The Clerk is directed to transmit copies of this Order to any counsel of record herein
and to mail a copy to the pro se plaintiff.

DATED: N|arch 1,2019.

 

JQE'I_\|EIEBESTON sAlLEY
uN: sTATEs olsTRlcT JuDoE

